                                                            THIS ORDER IS APPROVED.


                                                             Dated: July 23, 2019


1
                                                            _________________________________
2                                                           Scott H. Gan, Bankruptcy Judge

3
4
5                       UNITED STATES BANKRUPTCY COURT
6
                            FOR THE DISTRICT OF ARIZONA
7
8     In re:                               ) Chapter 13
                                           )
9     JACK WILLIAMS and CYNTHIA            ) Case No. 4:19-bk-00735-SHG
10    SUSAN WILLIAMS,                      )
                                           )
11                     Debtor.             ) Adversary No. 19-ap-00165
12    _______________________________)
      CATHERINE GREEN, NATHAN              ) ORDER REGARDING
13    COOK,                                ) SETTLEMENT CONFERENCE
                         Plaintiffs,       )
14
      v.                                   )
15                                         )
      JACK WILLIAMS and CYNTHIA            )
16
      SUSAN WILLIAMS,                      )
17                       Defendants.       )
      ______________________________ )
18
          The parties having requested a settlement conference before the
19
     Honorable Paul Sala and have agreed to the date of Thursday, September 26,
20
21 2019 at the United States Bankruptcy Courthouse, 38 S. Scott Avenue, Tucson,
22
     AZ, 85701. Judge Sala will contact the parties to set up the time, courtroom and
23
     procedure regarding settlement conference.
24
25             IT IS SO ORDERED.
26             DATED AND SIGNED ABOVE.
27
28




     Case 4:19-ap-00165-SHG   Doc 11 Filed 07/23/19 Entered 07/24/19 06:47:19         Desc
                               Main Document    Page 1 of 2
1
2
     Notice to be sent through the
     Bankruptcy Noticing Center “BNC”
3    to the following:
4
     Alan R. Solot
5    2701 E. Speedway Blvd Ste 203
     Tucson, AZ 85716
6
     Attorneys for Debtors
7
   Edward H. Laber
8  Laber & Laber, PLC
9 33 N. Tucson Blvd
   Tucson, AZ 85716-4737
10 Attorneys for Debtors
11
     John C. Smith
12 Smith & Smith
13 6720 E. Camino Principal Ste 203
     Tucson, AZ 85715
14 Attorneys for Plaintiffs
15
     Herman C. Zickerman
16 West Longenbaugh Zickerman, PLLC
   310 S. William Blvd Suite 250
17
   Tucson, AZ 85711
18 Attorneys for Plaintiffs
19
20
21
22
23
24
25
26
27
28


                                           2

     Case 4:19-ap-00165-SHG   Doc 11 Filed 07/23/19 Entered 07/24/19 06:47:19   Desc
                               Main Document    Page 2 of 2
